DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-2, 6, 8-10 are pending and have been examined in this application. Claims 1 and 9 are amended, claims 2, 6, 8, and 10 are original. Claims 3-5, 7, and 11-16 are cancelled.
Double Patenting
	Examiner thanks applicant for the courteous correction. The double patenting rejections made in the Non-Final Rejection 12/17/2020 were incorrect and have been withdrawn.

Claim Objections
Claims 1-2, 6, 8-10 are objected to because of the following informalities:  
Claim 1 lines 2-3, lines “each panel” should be --each of the plurality of panels--
Claim 1 lines 4-5 “the panel” should be --each of the plurality of panels-- 
Claim 1 line 6 “each panel” should be --each of the plurality of panels--
Claim 2 line 2 “one panel” should be –one of the plurality of panels—.
Claim 6 line 1 “each panel” --each of the plurality of panels--.
Claim 8 line 1 “each panel” --each of the plurality of panels--.
Claim 9 line 1 “each panel” --each of the plurality of panels--.
Claim 10 line 1 “each panel” --each of the plurality of panels--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190021275 A1) to Chaudhry in view of (US 20180291644 A1) to Pescovitz and (US 20030127060 A1) to Yeung.
In regards to claim 1, Chaudhry teaches a collapsible structure comprising a plurality of panels (Chaudhry; 17, 22, 15, 26, 25), the plurality of panels including at least a first panel and a second panel (Chaudhry; any of 17, 22, 15, 25, 26), and with at least one panel having an opening (Chaudhry; each of 26, 25, and 15 have openings when expanded such that a pet can traverse into the expanded areas, and 17 has an opening which can be uncovered using the zippers 100); and a sleeve (Chaudhry; 31, and sleeves supported by 21 that connect with 26 and 25, see FIG 2) secured to and extending from the opening (Chaudhry; see FIG 2), wherein the sleeve has a first end that is secured to the opening (Chaudhry; first sends secured to the openings), and a second end (Chaudhry; ends which are moved away from the main housing), with a rigid end loop (Chaudhry; in sidewalls 25, 26 [0028] and 21 which rigidly holds the shape of the interior) provided at the second end, and wherein the rigid end loop can be extended through the opening into the interior of the structure (Chaudhry; these loops are capable of being put into the interior of the structure since the openings, being made of a meshlike material, would be flexible to accommodate exterior end loops. As can also be seen by the collapsed FIG 1 where the loops are now inside the structure).  
Chaudhry fails to explicitly teach the panel having a foldable frame member that has a folded and an unfolded orientation, with a meshed material covering portions of each respective frame member to form the panel for each frame member when the frame member is in the unfolded orientation, with each panel being hingedly coupled to an adjacent panel to define an interior; a locking ring secured to the interior of the structure.
Pescovitz teaches the panel having a foldable frame member (Pescovitz; frame element 414, see Abstract) that has a folded and an unfolded orientation (Pescovitz; see FIG 1), with a meshed material (Pescovitz; mesh material [0039]) covering portions of each respective frame member to form the panel for each frame member when the frame member is in the unfolded orientation (Pescovitz; see FIG 1), with each panel being hingedly coupled to an adjacent panel to define an interior (Pescovitz; FIG 15, where the panels are folded and thus must be hingedly connected in order to pivot on top of one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudhry such that it has foldable frame with hinged connections such as taught by Pescovitz. This allows the device to be effectively stored and set up when not in use, minimizing the amount of space is requires to store it. 
Chaudhry as modified by Pescovitz fails to teach a locking ring secured to the interior of the structure. 
Yeung teaches a locking ring (Yeung; D-Ring 96) secured to the interior of the structure (Yeung; [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a D-ring to the interior of the structure of Chaudhry as 

In regards to claim 2, Chaudhry as modified by Pescovitz and Yeung teach the structure of claim 1, wherein each panel having a left side and a right side (Chaudhry; walls see FIGs 1 and 2 with left and right sides) (Pescovitz; walls of FIG 1 with a left and right side), with the left side of one panel hingedly coupled to the right side of an adjacent panel to define the interior (Pescovitz; FIG 15, where the panels are folded and thus must be hingedly connected in order to pivot on top of one another, as modified in Claim 1).  

In regards to claim 6, Chaudhry as modified by Pescovitz and Yeung teach the structure of claim 1, wherein each panel has a frame retaining sleeve that retains the respective frame member for the panel (Pescovitz; [0034] where the cloth like material is disposed around or between at least one frame element 414 to define an inner cavity, frame as modified in Claim 1).  

In regards to claim 8, Chaudhry as modified by Pescovitz and Yeung teach the structure of claim 1, wherein each panel is provided with an opening, and wherein one of the openings has a zippered covering (Chaudhry; each of 26, 25, and 15 have openings when expanded such that a pet can traverse into the expanded areas, and 17 has an opening which can be uncovered using the zippers 100).  

In regards to claim 9, Chaudhry as modified by Pescovtiz and Yeung teach the structure of claim 1, wherein each panel is provided with an opening (Chaudhry; each of 26, 25, and 15 have openings when expanded such that a pet can traverse into the expanded areas, and 17 has an opening which can be uncovered using the zippers 100), but Chaudhry fails to teach wherein one of the openings has a covering with a hook and loop fastener.  
Pescovitz teaches wherein one of the openings has a covering with a hook and loop fastener (Pescovitz; [0034] Velcro to couple and uncouple the door).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudhry as modified by Pescovitz and Yeung such that one of the opening coverings is sealed using a hook and look fastener as taught by Pescovitz. Using a hook and loop fastener would be an inexpensive manufacturing choice that would allow a user to gain access to the inside of the device.

In regards to claim 10, Chaudhry as modified by Pescovtiz and Yeung teach the structure of claim 1, wherein each panel is provided with an opening (Chaudhry; each of 26, 25, and 15 have openings when expanded such that a pet can traverse into the expanded areas, and 17 has an opening which can be uncovered using the zippers 100), and wherein one of the openings has a flap covering (Chaudhry; see where 17 has a flap covering the opening which is sealed by zippers 100).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new grounds of rejection now uses Chaudhry as a primary reference in view of Pescovitz and Yeung. 
Applicant argues that the combination of the rigid end loops and the locking rings provide the functionality of allowing a user to grab the end loop and push it through the opening, allowing a user to cover their arm in entirety while washing the animal. Examiner notes that the 
Chaudhry, which has rigid members to support the shapes of the extensible portions, is capable of receiving those rigid members through the openings. Yeung additionally teaches having a locking ring in the interior of the device. It would be obvious to one of ordinary skill in the art to combine these references since Yeung suggests the use of a D-ring in order to maintain a pet in a carrier. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619